Citation Nr: 9922718	
Decision Date: 08/12/99    Archive Date: 08/24/99

DOCKET NO.  97-19 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center (RO) in Philadelphia, Pennsylvania



THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from July 1942 to November 
1945 and from November 1950 to June 1951.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1997 rating decision of the RO.  

Originally, the RO determined that new and material evidence 
had not been submitted to reopen the claim of service 
connection for a psychiatric disorder, to include PTSD.  In a 
February 1998 Supplemental Statement of the Case, however, 
the RO correctly identified the issues as noted on the cover 
page of this decision.  The issue of service connection for 
PTSD had never been previously adjudicated by the RO.

(The issue of service connection for PTSD is addressed 
hereinbelow in the Remand portion of this document.)



FINDINGS OF FACT

1.  In January 1952 and June 1954, the Board denied service 
connection for a neuropsychiatric disorder.  

2.  In June 1956, the RO denied service connection for a 
"nervous condition."  

3.  The veteran received notice of the June 1956 decision as 
well as his appellate rights; however, he failed to file a 
timely appeal.  

4.  New evidence which is so significant that it must be 
considered in order to fairly decide the merits of the claim 
has been associated with the claims folder since the June 
1956 rating decision.  

5.  The veteran's reopened claim of service connection for a 
psychiatric disorder is plausible.  



CONCLUSION OF LAW

1.  New and material evidence has been submitted for the 
purposes of reopening the veteran's claim of service 
connection for a psychiatric disorder.  38 U.S.C.A. §§ 5107, 
5108, 7104, 7105 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.156(a) (1998).  

2.  The veteran has submitted evidence of a well-grounded 
claim of service connection for a psychiatric disorder.  38 
U.S.C.A. §§ 1110, 5107, 7104 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.303 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  New and material evidence

In January 1952 and June 1954, the Board denied service 
connection for a neuropsychiatric disorder.  In June 1956, 
the RO denied service connection for a "nervous condition."  
The veteran received notice of the June 1956 decision as well 
as his appellate rights; however, he failed to file a timely 
appeal.

When a claim is disallowed by the RO, appellate review is 
initiated by the filing of a Notice of Disagreement within 
one year from the date of mailing of notice of the result of 
the initial disallowance.  38 U.S.C.A. § 7105(a), (b).  If a 
Notice of Disagreement is filed within the one-year period, 
the RO shall issue a Statement of the Case.  38 U.S.C.A. 
§ 7105(d).  The veteran is provided a period of 60 days (or 
the remainder of the one-year period from the date of mailing 
of the notice of the determination being appealed) to file 
the formal appeal.  38 U.S.C.A. § 7105(d); 38 C.F.R. 
§ 20.302(b).  In the absence of a perfected appeal, the RO's 
decision becomes final, and the claim will not thereafter be 
reopened or allowed, except as otherwise provided.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  As the veteran did not 
file a Notice of Disagreement within one year of the June 
1956 notice of the June 1956 rating decision, the decision 
became final.

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  New and material evidence means 
evidence not previously submitted to agency decision makers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  

The Court summarized the analysis in determining whether 
evidence is new and material in Evans v. Brown, 9 Vet. App. 
273 (1996).  VA must first determine whether the newly 
presented evidence is "new," that is, not of record at the 
time of the last final disallowance of the claim and not 
merely cumulative of other evidence that was then of record.  
If new, the evidence must be "probative" of the issue at 
hand.  However, there is no longer a requirement that, in 
order to reopen a claim, the new evidence, when viewed in the 
context of all the evidence, both new and old, must create a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) (expressly rejecting the standard for determining 
whether new and material evidence had been submitting 
sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991)).  

Finally, for the purpose of determining whether a case should 
be reopened, the credibility of the evidence added to the 
record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

At the time of the RO's June 1956 rating decision, the 
evidence consisted of the veteran's service medical records, 
VA and private medical evidence and statements and testimony 
of the veteran.  The service medical records from the 
veteran's first period of service show that, in October 1943, 
he reported nervousness with vague complaints regarding all 
parts of the body.  This was attributed to an anxiety state 
which was deemed to have existed prior to service.  

VA hospitalization records from July to August 1947 indicate 
that the veteran was mentally defective and that he was 
having hallucinations.  It was noted that this cleared 
following intensive psychotherapy.  The diagnoses included 
mental deficiency with psychosis, treated, improved.  A 
February 1949 VA examination revealed no evidence of 
psychosis or neurosis.  The diagnosis was that of primary 
mental deficiency.  

During the veteran's second period of service, the veteran 
complained of nervousness.  His neuropsychiatric condition 
was described as inadequate personality, chronic, severe, and 
anxiety reaction.  The veteran was discharged from service 
because of unsuitability resulting from mental deficiency, 
character and behavior disorders.  

During a May 1954 VA hospitalization, the veteran was 
diagnosed as suffering from schizophrenic reaction, paranoid 
type.  The veteran was hospitalized again from August to 
November 1954, at which time the diagnosis was that of 
schizophrenic reaction, paranoid type, complicated by 
alcohol.  A June 1956 statement from Edward F. McDade, M.D., 
indicates that he treated the veteran for complaints of 
insomnia, restlessness and nervousness.

The evidence submitted subsequent to the June 1956 rating 
decision includes a private medical report, VA examination 
report and statements and testimony of the veteran.  

A July 1996 statement from Jun-Yi Wu, M.D., shows treatment 
from 1986 to 1996 for hypertension and anxiety.  

An October 1997 VA examination report provides a review of 
the veteran's psychiatric history.  Of particular interest is 
a statement of the examiner that "[t]he presence of anxiety 
during active duty is likely."  Continuing, he noted that 
the "[p]ersistent patterns of anxiety following active duty 
are equally likely."

The Board finds that the October 1997 VA examination report 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  The evidence is 
certainly new, as it was not of record at the time of the 
June 1956 rating decision.  Furthermore, the evidence is 
material as it is probative of the issue of service 
incurrence.  Given the VA examiner's statement that the 
presence of anxiety during active duty was likely and that 
the persisting patterns of anxiety following active duty were 
equally likely, the report is certainly so significant that 
it must be considered to fairly decide the claim.  Thus, the 
Board finds that new and material evidence has been submitted 
to reopen the claim of service connection for a psychiatric 
disorder.


II.  Well groundedness

As the veteran's claim has been reopened, the Board must now 
determine whether, based upon all the evidence of record in 
support of the claim, presuming its credibility, the reopened 
claim is well grounded pursuant to 38 U.S.C.A. § 5107(a).  
Elkins v. West, 12 Vet. App. 209 (1999) (en banc).  

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  

The Court has further defined a well-grounded claim as a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  It has also held that where a determinative 
issue involves a medical diagnosis or medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  

In order for the claim of service connection to be well 
grounded, there must be competent evidence of:  (1) a current 
disability; (2) an in-service injury or disease; and (3) a 
nexus between the current disability and the in-service 
injury or disease.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Continuity of 
symptomatology is required where a condition noted during 
service is not shown to be chronic.  38 C.F.R. § 3.303(b).  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  Id.

In light of the evidence of in-service "nervous" complaints 
and the VA examiner's statement that the presence of anxiety 
during active duty was likely and that the persisting 
patterns of anxiety following active duty were equally 
likely, the Board finds the claim of service connection for a 
psychiatric disorder to be well grounded.  38 U.S.C.A. 
5107(a).



ORDER

As new and material evidence has been received to reopen the 
claim of service connection for a psychiatric disorder and 
the claim is well grounded, the appeal is allowed to this 
extent subject to further action as discussed hereinbelow.



REMAND

In light of the action taken hereinabove, the Board notes 
that de novo review of the veteran's claim of service 
connection for a psychiatric disorder by the RO is required.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  All indicated 
development should be undertaken in this regard.  

The Board notes that, in a July 1996 statement, the veteran 
reported that he had received treatment from Dr. McDade when 
he first left the service.  He noted that Dr. McDade is now 
deceased.  He also noted, however, that, beginning in the 
1960's, he sought treatment from the VA Medical Center in 
Wilkes-Barre.  At a personal hearing in August 1997, the 
veteran suggested that he received counseling at the local 
Vet Center.  No attempt was made to retrieve any additional 
records.  Before final appellate consideration of the PTSD 
issue, as well as the general psychiatric disorder issue, the 
RO should attempt to obtain these records.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  

In light of the foregoing, the Board is REMANDING this case 
for the following actions:

1.  The RO should contact take 
appropriate steps in order to contact the 
veteran and request that he identify the 
names, addresses, and approximate dates 
of treatment for all VA and non-VA health 
care providers who have treated him for 
psychiatric disability, to include PTSD, 
since service, particularly any who 
attributed a psychiatric disorder to his 
period of service.  After obtaining any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  
Specifically, the RO should obtain 
medical records concerning treatment at 
the local Vet Center, the VA Medical 
Center in Wilkes-Barre and from Dr. 
McDade.  

2.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and likely etiology of the claimed 
psychiatric disorder.  The claims folder 
must be made available to and reviewed by 
the examiner, and the examiner should 
report whether the claims folder was 
indeed available and reviewed.  All 
indicated testing should be done in this 
regard.  Based on the review of the case, 
the examiner should provide an opinion as 
to whether it is at least as likely as 
not that the veteran has current 
disability due to a psychiatric disorder 
which was incurred in or aggravated by 
service.  A complete rationale for each 
opinion expressed must be provided.  The 
report of the examination should be 
associated with the veteran's claims 
folder.  

3.  After undertaking any necessary 
development, the RO should conduct a de 
novo review of the veteran's claim of 
service connection for a psychiatric 
disorder.  Due consideration should be 
given to all pertinent laws and 
regulations.  The evidence, both positive 
and negative should be carefully weighed 
and the credibility of each item 
assessed.  All other indicated 
development should be undertaken.  In 
addition, the RO should again review the 
veteran's claim of service connection for 
PTSD, first determining whether the claim 
was well grounded.  If the benefit sought 
on appeal is not granted, the veteran and 
his representative should be issued a 
Supplemental Statement of the Case, which 
should include all pertinent laws and 
regulations, and be afforded a reasonable 
opportunity to reply thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  

No action is required of the veteran until he is otherwise 
notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


 

